DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g. system) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gas distribution system interpreted as the gas distribution system of USP 8,152,922 as described in the specification at page 13.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-15 and 32-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0241411 to Darling et al. in view of U.S. Patent Pub. No. 2015/0132212 to Winkler (*).  (*) Winkler incorporates U.S. Patent No. 8,152,922 to Schmidt et al. by reference.
Regarding the claimed apparatus:  Examiner notes that the courts have ruled the following with respect to  -- intended uses of, processing materials used in and articles worked upon by – a claimed apparatus:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding the apparatus of claims 1 and 42:  Darling et al. teach a method corresponding to the intended use steps of the claimed invention, wherein the method is performed for the purpose of providing a modified resist layer wherein the modified resist material is characterized by an improved resistance to a plasma etching or related process relative to the unmodified resist material, thereby allowing formation of patterned features into a substrate material, which may be high-aspect ratio features (abstract).  The method includes the following steps:
Provide the substrate (202), wherein the substrate has at least one self-assembled polymer layer (201) that may comprise a first self-assembled polymer and a second self-assembled polymer.  See, e.g., Figs. 4A and 5 and paras. 20, 49-62.
Perform an infiltration by sequentially pulsing a first precursor and a second precursor onto the first layer causing infiltration of and reaction between at least the first precursor and the second precursor in the first layer thereby forming an infiltrated material in at least a portion of the first layer.  See, e.g., Figs. 4C and 5 and paras. 20, 49-62.
 Perform a removal of at least a portion of the first layer disposed on the substrate while leaving the infiltrated material.  See, e.g., Figs. 4D and 5 and paras. 20, 49-62, Table 1.  The removal may be performed using an etchant of oxygen O2 such that an as an etchant gas source thereof would necessarily be provided.  Additionally, Darling et al. teach that the etch parameters may be modified depending on the specific configuration of the article worked upon.
Darling et al. teach that the first layer may comprise at least one of a high resolution polymer resist or a hardmask material (see, e.g., paras. 38 and 50).  Also see above regarding intended use.
However, Darling et al. fail to explicitly disclose an apparatus for performing the method.
Winkler discloses a semiconductor processing apparatus configured to form a semiconductor structure using a multi-step process comprising both deposition and etching steps comprising:  a first reaction chamber (Fig. 2, 202), the first reaction chamber configured to hold/comprise a substrate (230) that may have a first layer wherein at least a portion of the first layer may include an infiltrated material; a gas distribution system (see, e.g., para. 32, which incorporates the gas distribution system of Schmidt et al.); a precursor delivery system, wherein the precursor delivery system comprises:  a first precursor source (210) capable of comprising the first precursor; a first valve (222) between the first precursor source and the first reaction chamber; a second precursor source (212) capable of comprising the second precursor; and a second valve (224) between the second precursor and the first reaction chamber, wherein the first removal system comprises:  an etchant gas source (230) capable of comprising the etchant, wherein the first precursor, the second precursor and the etchant are capable of flowing through the gas distribution system and performing the claimed intended use.  Additionally, the apparatus may comprise a control system to control processing of the wafer (see, e.g., column 4, rows 57-67 and column 10, rows 59-of Schmidt et al.). 
Winkler discloses an apparatus that allows for performing a method that utilizes sequential pulsing of precursors during a deposition process followed by an etching removal process in a single reactor chamber such that the substrate is not exposed to a vacuum break between steps (see, e.g., paras. 6 and 50).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an apparatus comprising a control system, a first reaction chamber, a gas distribution system, “a precursor delivery system and a first removal system including an etchant gas source of o2 in combination with the teachings of Darling et al. in order to provide an apparatus capable of performing a method that utilizes sequential pulsing of precursors during a deposition process followed by an etching removal process in a single reactor chamber such that the substrate is not exposed to a vacuum break between steps as taught by Winkler et al.
With respect to claims 2, Darling et al. teach that the first layer may comprise at least one of a high resolution polymer resist or a hardmask material (see, e.g., paras. 38 and 50).  Also see above regarding intended use.
With respect to claims 3-4, Darling et al. teach the first layer may comprise a first directed  self-assembly polymer PMMA and a second directed self-assembly polymer polystyrene (see, e.g., para. 50).  Also see above regarding intended use.
With respect to claim 5, the infiltrated material is selectively infiltrated within one of the first directed self-assembly polymer and the second directed self-assembly polymer layer (see, e.g., paras. 49-50).  Also see above regarding intended use.
With respect to claim 6, the first layer comprises one of spin-on-glass, a spin-on-carbon layer, a silicon nitride layer, an anti-reflective coating layer, or an amorphous carbon layer (see, e.g., para. 50).  Also see above regarding intended use.
With respect to claim 7, in modified Darling et al., the precursor delivery system is further configured to perform (i.e. capable of performing) a film deposition using the first valve and the second valve by sequentially pulsing the first precursor and the second precursor into the infiltrated material (see, e.g., Fig. 5 of Darling).  Also see above regarding intended use.
With respect to claim 8, in Darling et al., removal of at least a portion of the substrate is performed by etching (see, e.g., Fig. 5 of Darling).  The number of etchants does not affect this capability.  Also see above regarding intended use.  
With respect to claim 9, although not illustrated, Winkler implicitly discloses a plasma generator capable of generating plasma activated species from an etching gas supplied from the first removal system (see, e.g., paras. 28 and 33), such that it can be considered part of the first removal system.  Darling et al. also teach that the removal process is plasma etch process.  Also see above regarding intended use.
With respect to claim 10, Darling et al. disclose that the infiltrated structure may comprise at least one of aluminum oxide (Al203), silicon dioxide, (SiOz), silicon nitride (SiN), silicon oxynitride (SiON), silicon carbonitride (SiCN), silicon (Si), aluminum nitride (AIN), titantum nitride (TiN), titanium carbide (TiC), tantalum nitride (TaN), tungsten (W), cobalt (Co), titanium dioxide (TiO2), tantalum oxide (Ta2Os), zirconium dioxide (ZrOz), or hafnium dioxide (HfO2). (see, e.g., para. 44).    Also see above regarding intended use.
With respect to claims 13 and 14, the first reaction chamber comprises a single wafer reaction or a batch reactor.  See, e.g., para. 22.  
With respect to claim 15, in modified Darling et al., the first removal system would be capable of also performing a trimming process using the etchant.  See above regarding intended use.
All features of claims 32-41 are addressed by the rejection of similar claims above.  Additionally, with respect to claims 32-38, it is noted that it is unclear how the apparatus is “configured to operate the precursor delivery system … and the removal system” as claimed.  Thus, it has been considered intended use.  See above regarding intended use. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 13-15 and 32-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner does however note that Darling does not teach that all disclosed steps must be performed in a single apparatus, nor does Examiner submit that Winkler can perform all steps disclosed in Darling.   Rather, the rejection is based on addressing the claimed structural features required by Applicant’s claims and capable of performing the associated intended uses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716